DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065, and Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2.

Claim Interpretation
Applicants should note that claim 1, a method claim, is presently subject to a broader interpretation than what is intended given the conditional language “if” used in the “if the local dialogue manager is able to identify the response locally from the local predicted dialogue path, determining ...” and “if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending ...” limitations. See MPEP 2111.04(II). To overcome this broader interpretation, Applicant can amend these limitations to remove the contingent wording.

Claim Objections
Claims 1, 8 and 15, and thus claims 2-7, 9-14 and 16-21 which depend therefrom are objected to because of the following informalities: claims 1, 8 and 15 all recite “an existing dialogue tree,” but then later recite “the overall existing dialogue tree” and thus, the reference back is not precise; the later recitation must instead recite “the existing dialogue tree” or the introduction of antecedent basis should recite “an overall existing dialogue tree.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) further in view of Kiatisevi et al., “A frame-based knowledge software tool for developing interactive robots,” Artif Life Robotics 10, 18–28 (2006). https://doi.org/10.1007/s10015-005-0368-2 (herein “Kiatisevi NPL”) further in view of Soshnikov, "An architecture of distributed frame hierarchy for knowledge sharing and reuse in computer networks," Proceedings 2002 IEEE International Conference on Artificial Intelligence Systems (ICAIS 2002), 2002, pp. 115-119, doi: 10.1109/ICAIS.2002.1048065 (herein “Soshnikov NPL”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server)); 
if the local dialogue manager is able to identify the response locally from the local predicted dialogue path, determining the response to the utterance of the user based on the local predicted dialogue path and transmitting the response to the user (Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user, and where para. 26 teaches that the candidate responses are part of local dialogue paths); and 
if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach they are “preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server, wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree.
Kiatisevi NPL teaches preemptively generated by a server prior to the dialogue, wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame word from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), and is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claims 2, 9 and 16, Elson teaches wherein the information related to the dialogue includes at least one of an observation of the dialogue surrounding and a characterization of the observation (Elson para. [0048], input signals from the user including whether the last verbal input from the user had an upward intonation, or the length of silence from the user (dialogue surrounding and its characterization)).
Regarding claims 4, 11 and 18, Elson teaches wherein the request is sent to the server together with the information related to the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests).
Regarding claims 5 and 12, Elson teaches further comprising: receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
transmitting the response received from the server to the user (Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device, therefore not explicitly that an updated predicted dialogue path, updated predicted responses, and an updated local dialogue manager are all received from a server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claims 6, 13 and 20, Elson teaches wherein the updated predicted dialogue path is preemptively generated by the server based on the response, the dialogue tree, and/or the information related to the dialogue (Elson paras. [0042] and [0061], given at least, that and/or permits a broadest reasonable interpretation of “or”, a triggering event (response or information related to the dialog) results in the pruning and addition to (updated) dialog paths); and 
the updated local dialogue manager is generated by the server with respect to the updated predicted dialogue path (Elson para. [0055], candidates and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claims 7 and 14, Elson teaches [wherein the information, when read by the machine, further causes the machine to perform – claim 14 only (Elson para. [0020], dialog management system operations performed by computing device)]: updating the predicted dialogue path based on the updated predicted dialogue path received from the server (Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claim 8, Elson teaches Machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is by residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server)); 
if the local dialogue manager is able to identify the response locally from the local predicted dialogue path, determining the response to the utterance of the user based on the local predicted dialogue path and transmitting the response to the user (Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user, and where para. 26 teaches that the candidate responses are part of local dialogue paths); and
if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach they are “preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server, wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree.
Kiatisevi NPL teaches preemptively generated by a server prior to the dialogue, wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame word from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), and is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor of a device and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120 on client device 205, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) receiving information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
a local dialogue manager residing on the device, implemented on a processor and configured for (Elson fig. 2, para. [0035], dialog mixer 130) searching (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor), a response to the user based on a local predicted dialogue path stored on the device (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialog path is by residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses that are part of a local predicted dialog path) that are served through the dialog host (and thus are local) are generated by the server));
a response transmitter implemented on a processor and configured for (Elson fig. 2, para. [0021], dialog input/output device 110) determining the response to the utterance of the user based on the local predicted dialogue path and transmitting the response to the user if the local dialogue manager is able to identify the response locally from the local predicted dialogue path (Elson fig. 3, paras. [0050] and [0060], a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user, and where para. 26 teaches that the candidate responses are part of local dialogue paths); and 
a device/server coordinator implemented on a processor and configured for (Elson fig. 2, dialog host 120, para. [0024], dialog host solicits requests to the backend server and recognizes receipt of a backend response, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) sending, if the local dialogue manager is not able to identify the response from the local predicted dialogue path, sending a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
While Elson does teach local predicted dialogue paths, Elson does not explicitly teach they are “preemptively generated by a server prior to the dialogue by carving out a portion of an existing dialogue tree, wherein the portion is determined based on predicted content of the dialogue, the local dialogue manager is created by the server according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path.
Elson further does not explicitly teach that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server, wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree.
Kiatisevi NPL teaches preemptively generated by a server prior to the dialogue, wherein the portion is determined based on predicted content of the dialogue (Kiatisevi NPL, section 2.1, and 3.2, figs. 5 and 6, a knowledge manager implements the dialogue manager, and is started (a portion) with some predefined knowledge (preemptively generated), the knowledge frames organized in a tree format), the local dialogue manager (Kiatisevi NPL section 3.2, figure 5, a robot having its own (local) knowledge manager, which includes a dialogue manager, and is defined by knowledge frames)  according to the local predicted dialogue path for independently conducting the dialogue on the device using the local predicted dialogue path (Kiatisevi NPL section 2.1 and 3.2, sensory agents detect changes in the world and submit the information to the knowledge manager which updates the knowledge contents, the updates can include output actions as action knowledge frames, and where section 3.3 teaches that the Action frames generate a response back to the human, thus the knowledge base uses the Action frames (organized in tree paths as shown in fig. 8 – thus the local predicted dialogue path) to conduct the dialogue).
Kiatisevi NPL further teaches that causes the server to identify the response from either a server predicted dialogue path stored in the server or the overall existing dialogue tree depending on whether the response is included in the server predicted dialogue path stored in the server (Kiatisevi NPL section 3.3, action frames that identify a response are instantiated (caused) depending on the condition of Action frames and the current state of the system within the SPAK (server predicted dialogue path stored in the server)), wherein the server predicted dialogue path is preemptively generated previously by the server based on the existing dialogue tree (Kiatisevi section 3.2.2, the SPAK knowledge base which includes the a tree with Action frames (server predicted dialogue path – see fig. 6) is updated (preemptively generated) from the existing dialogue via status register frames (also part of the SPAK tree see fig. 6) that keep track of context information on the dialogue such as who the conversation partner is, the conversation topic).
Kiatisevi NPL mentions in the last two paragraphs that the knowledge contents of the SPAK system disclosed are stored in a single knowledge base only, but that a “distributed knowledge model” (with a footnote to the Soshnikov NPL reference) is being considered for future work. 
Soshnikov NPL teaches by carving out a portion of an existing dialogue tree (Soshnikov NPL figs. 1 and 2, section 3.2, a set of all frames on one network node (server), shown in fig. 1 in a tree format, forms a frame word from which remote frames are derived/inherited to form another instance of a knowledge based system (local)), and is created by the server (Soshnikov NPL figs. 1 and 2, section 3.2, the remote knowledge base (remote node) is created from the frame world/parent node (server)).
Therefore, taking the teachings of Elson and Kiatisevi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the SPAK dialog manager system disclosed in Kiatisevi NPL at least because doing so would allow simple and intuitive development and modification of robot applications, including dialogue management for managing interactions with humans (see Kiatisevi NPL Abstract).
Further, taking the teachings of Elson and Soshnikov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog management system of Elson to include the distributed frame based knowledge system disclosed in Soshnikov NPL at least because doing so would allow for extending knowledge repositories with more specific knowledge to be used collectively in solving specific domain problems for evolving intelligent computer networks (see Soshnikov NPL section 4, conclusion).
Regarding claim 19, Elson teaches wherein the device/server coordinator is further configured for (Elson fig. 2, further operations of the dialog host 120) receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
transmitting the response received from the server to the user (Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device, therefore not explicitly that an updated predicted dialogue path, updated predicted responses, and an updated local dialogue manager are all received from a server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claim 21, Elson teaches further comprising a local dialogue information updater configured for (Elson para. [0020], dialog management system operations performed by computing device executing modules): 
updating the predicted dialogue path based on the updated predicted dialogue path received from the server (Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Kiatisevi NPL in view of Soshnikov NPL, as set forth above regarding claim 2 from which claim 3 depends, and as set forth above regarding claim 9 from which claim 10 depends, and as set forth above regarding claim 16 from which claim 17 depends, further in view of Krestnikov et al., (US 2015/0279366 A1, herein “Krestnikov”).
Regarding claims 3, 10 and 17, Elson does not explicitly teach the limitations of claims 3, 10 and 17.
Krestnikov teaches wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (Krestnikov paras. [0147]-[0155], generating hypothesis for the relevance of input speech using data including sensor captured information about the tone, voice or condition of the user’s body (observation of the user) and also data about the real-time world for context of the communication with the user, the real-time world data including current weather, length of the day (scene of the dialogue) – NOTE, this claim limitation only required “at least one of”, notwithstanding that Krestnikov teaches both); 
the observation of the user includes one or more of a facial expression, a gesture, a motion of the user, and a tone of the utterance (Krestnikov para. [0153], given that the claim limitation only requires “one or more,” tone and voice of text from speech recognition (tone of the utterance)); and 
the observation of the scene of the dialogue includes one or more of an object present at the scene and a sound in the scene of the dialogue (Krestnikov para. [0160], environment database containing structured data about the real-time state of the world including time of day, weather etc., thus knowledge of time of day and weather will include whether or not daylight is present in the scene, but in any event, NOTE that this limitation is not required under a broadest reasonable interpretation since the claim only requires an observation of “one or more of”, and accordingly, if the observation is of the user, then the limitations of this claim are met, and further details including the observation of the scene are not a necessary part of broadest reasonable interpretation of the claim).
Therefore, taking the teachings of Elson and Krestnikov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the real-time dialog management operations disclosed in Elson to include the tone and voice of user input as disclosed in Krestnikov at least because doing so would allow for a system to be proactive and initiate conversation with a user based on environmental data, providing a substantial advance over previous dialog based systems (Krestnikov paras. [0048]-[0049] and [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kiatisevi, P., “A Distributed Architecture for Interactive Robots Based on a Knowledge Software Platform,” PhD Thesis, 2005, Available from http://users.isr.ist.utl.pt/~jseq/ResearchAtelier/papers/pattara_Dr_thesis.pdf - This reference details further the SPAK based robot with a dialogue manager that is disclosed in the Kiatisevi NPL cited herein for the independent claims. In particular, the Kiatisevi PhD Thesis in chapters 3-6 details the SPAK knowledge base platform, that when used in the context of dialogue management for robot-human conversation, is a platform for keeping track of conversational context through robot sensors, in order to perform a type of preemption in the response generation - generating intelligent responses to potential inquiries by the human. Moreover, the robot system of Kiatisevi discloses that the SPAK platform is dynamic – updating its knowledge base, actions and event handling (all contributing towards its dialogue management) according to the changing environment as detected.
Asoh et al., "Jijo-2: an office robot that communicates and learns," in IEEE Intelligent Systems, vol. 16, no. 5, pp. 46-55, Sept.-Oct. 2001, doi: 10.1109/MIS.2001.956081. This reference details a prototype robot, Jijo-2 that uses a dialogue manager that maintains the state of the dialogue and outputs appropriate responses, and where depending on the state, the responses to the input utterances change (thus, a preemptive type of generation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656